In an action for divorce, plaintiff appeals from an order of the Supreme Court, Dutchess County, dated September 11, 1975, which denied his motion "to set aside, vacate, or modify” certain terms of a judgment of divorce which had previously been entered in the same court, and which incorporated the terms of a stipulation of settlement between the parties as to certain items. Order affirmed, with $50 costs and disbursements. Special Term correctly concluded that plaintiff failed to set forth sufficient proof of fraud, misrepresentation or other misconduct of an adverse party so as to warrant relief from the judgment of divorce. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.